PRECINCT REGISTERS — USE TO COMPARE VOTERS SIGNATURES The precinct registers shall be at the precinct polls in Oklahoma County on election days for use at the election, and if the precinct officials desire to use the registers to check and compare voters' signatures to determine whether persons who appear to vote are in fact registered voters of such precinct, the registers may be used for such purpose.  Your letter dated March 2, 1970, requests an official opinion on e the question: "Should the Precinct Registration Books be at the polls on election day in Oklahoma County so that election officials can check and compare voters' signatures?" Your letter continues: "This is required in 26 Ohio St. 93.13 [26-93.13] (1961). However, it is not specifically provided under 26 Ohio St. 1961, 103.1-103.22 [26-103.1] — [26-103.22]. . . ." The Oklahoma Constitution, Article III, Section 4, provides in relevant part: "The Legislature shall enact laws creating an election board, . . . and shall provide the time and manner of holding and conducting all elections . . . ." The State Legislature of Oklahoma has enacted four separate acts providing for registration of electors. The general registration laws in 26 Ohio St. 93.1 [26-93.1] — 26 Ohio St. 93.28 [26-93.28], inclusive, as amended, apply to all counties of the State except those counties, classified according to population, which fall within any one of the three special acts. One of the special registration acts is 26 Ohio St. 103.1 [26-103.1] — 26 Ohio St. 103.22 [26-103.22] (1991), as amended, which provides in Section 103.1, as amended, in relevant part: "This Act shall be applicable to all counties of the State of Oklahoma having a population of more than four hundred thousand (400,000) according to the 1960 Federal Decennial Census, or any succeeding Federal Decennial Census." The U.S. Bureau of the Census, U.S. Census of Population: 1960, Vol I, Characteristics of the Population, Part 38, Oklahoma, on page 16, lists the Oklahoma County population as 439,506. Therefore, Oklahoma County is within the provisions of Section 103.1 above.  The relevant sections of the special registration laws applicable to Oklahoma County are as follows: Title 26 Ohio St. 103.9 [26-103.9](a) (1969), provides in part: "The permanent registration forms shall be filed and kept by the county registrar in two (2) records which shall be known as the precinct register and the general register, the precinct register to contain the original permanent registration forms of the qualified elector entitled to vote in said precinct . . . ." Title 26 Ohio St. 103.15 [26-103.15] (1961), provides in part: "The precinct registers of each precinct shall contain only the names of the persons eligible to vote in the next election and shall be delivered by the County Registrar to the Secretary of the County Election Board not later than five (5) days next preceding any election or primary election. The County Election Board shall deliver the precinct register to the proper election offices of each precinct for use at the election. " (Emphasis added) Title 26 Ohio St. 103.16 [26-103.16] (1961), provides in relevant part: "(a) The County Election Board shall have authority to prescribe reasonable rules and regulations in order to determine whether persons who appear to vote are in fact registered voters of the precinct.  "(b) The County Election Board in all counties covered by this act shall formulate and adopt suitable rules and regulations providing that as each voter draws his ballot he shall sign his name in a signature book provided for that purpose, and such signature shall be the best evidence of the fact of such voter having voted at such election. " (Emphasis added) It is the opinion of the Attorney General that your question should be answered in the affirmative, in that the precinct register shall be at the precinct polls in Oklahoma County on election days for use at the election, and if the precinct officials desire to use the register to check and compare voters' signatures to determine whether persons who appear to vote are in fact registered votes of such precinct, the registers may be used for such purpose.  (Marvin E. Spears)